Citation Nr: 1529451	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  07-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disability(ies). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, in pertinent part, denied the Veteran's claim for an increased rating for left leg varicose veins.  As explained below, the Veteran's present claim of entitlement to a TDIU arises from the claim for an increased rating for left leg varicose veins. 

In November 2007, the Veteran testified before a Decision Review Officer (DRO) at a hearing with respect to the issue of an increased rating for her left leg varicose veins and the effect on her employment.  In February 2011, the Veteran testified before a DRO at a hearing regarding her claim for a temporary total evaluation for her left leg varicose veins.  She also testified before the undersigned Veterans Law Judge (VLJ) in an April 2013 hearing at the RO (Travel Board).  Hearing transcripts have been associated with the claims file.

In a November 2013 decision, the Board found that the claim of entitlement to a TDIU was not raised as part and parcel of the Veteran's claim for an increased rating.  In January 2015, the Veteran and the VA Secretary (the parties), by counsel, filed a Joint Motion requesting the Court to vacate and remand the Board's November 2013 decision, only to the extent that the Board found that a claim for TDIU had not been raised as part and parcel of the claim for a higher rating for varicose veins.  The Joint Motion was granted by the Court in a January 2015 Order.  Specifically, the January 2015 Order left the November 2013 Board decision intact, but remanded the appeal for the sole purpose of the Board adding a TDIU claim to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has added a TDIU claim to the Veteran's appeal.  The issue is discussed in the remand below.

The Board notes that, in November 2011, the Veteran executed an Appointment of Individual as Claimant's Representative (VA Form 21-22a) in favor of a private attorney.  The private attorney subsequently withdrew from representing the Veteran in January 2012.  When this case was previously before the Board in November 2013, the Board recognized her as proceeding unrepresented, or pro se.  See 38 C.F.R. § 20.607 (2014).  In September 2014, the Veteran executed another Appointment of Individual as Claimant's Representative (VA Form 21-22a) in favor of a private attorney and that representative is identified on the title page above.

The Board also notes that in February 2015, the Veteran requested a second hearing with the Board, the first having been conducted by the undersigned in April 2013 and included the Veteran's contentions with respect to entitlement to TDIU.  In fact, such hearing testimony was the basis of the Joint Motion.  As provided by 38 U.S.C. § 7107(b), "[t]he Board shall decide any appeal only after affording the appellant an opportunity for a hearing." (Emphasis added).  This statute also refers, in other contexts, as ensuring that the Board affords the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a Veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2014).  In this case, since "a" hearing has already been provided with respect to the claim on appeal, there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, and no new issue is being addressed for which a Board hearing has not yet been provided, the Board is exercising its discretion to deny this request.  Moreover, as discussed below, the claim for TDIU is intertwined with a pending claim for service connection for an acquired psychiatric disorder, which is presently under consideration before the AOJ.  As such, the Veteran will have ample opportunity to provide additional argument while her claim for TDIU is developed at the AOJ.  Accordingly, as the Veteran has already testified before the undersigned Veterans Law Judge with respect to the issue, another hearing is not warranted and the request is denied.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties discussed the evidence regarding the Veteran's employability.  The Court's grant of the Joint Motion reflects a determination that evidence of unemployability has been submitted.  Where the Veteran raises a question of increased evaluations for service-connected disabilities, along with evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009). Accordingly, the Board agrees that the issue of entitlement to TDIU has been raised by the record.

A review of the file reveals that the Veteran does not currently meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU may be granted on an extraschedular basis if the evidence establishes that a claimant is unable to secure and follow a substantially gainful occupation because of service-connected disability.  Thus, when adjudicating this claim, the AOJ should consider whether referral to the Director of the Compensation Service for extraschedular consideration is appropriate. 

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim for service connection of an acquired psychiatric disorder.  In this regard, the Veteran's claim of service connection for an acquired psychiatric disorder is pending before the AOJ.  Should service connection for the acquired psychiatric disability be granted, such may affect whether the Veteran meets the requirements for a schedular TDIU, as well as whether she is unemployable due to service-connected disabilities.  She offered sworn testimony in April 2013 that she believes her psychiatric disorders also affect her employability.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Thus, the claim for TDIU should not be adjudicated until all claims for service connection raised by the Veteran have been adjudicated.

The Board notes that the Veteran receives treatment at the Veterans Affairs Medical Center (VAMC) in Jackson, Mississippi.  The most recent treatment records contained in the claims file are dated from March 2015.  Therefore, while on remand, any outstanding VA treatment records dated from March 2015 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Provide the Veteran with proper VCAA notice that informs her of the evidence and information necessary to establish entitlement to a TDIU.  She should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  After first adjudicating the pending service connection claim and the expiration of any period for appeal of the same, and completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a TDIU should be readjudicated based on the entirety of the evidence.  If the Veteran continues to fail to meet the requirements for a schedular TDIU, the AOJ should consider whether the issue of entitlement to TDIU should be referred to the Director of C&P for extra-schedular consideration in accordance with the provisions of 38 C.F.R. 4.16(b).  

To the extent this readjudication does not result in a complete grant of all benefits sought in connection with the claim for TDIU, the Veteran and her representative should be issued a statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




